Citation Nr: 0832038	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  99-08 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2. Entitlement to an increased evaluation for a lumbosacral 
spine disability, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
December 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The evidence of record does not demonstrate that the 
veteran is or has been totally impaired by PTSD.

2. The veteran's lumbar spine disability is not manifested by 
ankylosis, incapacitating episodes of intervertebral disc 
syndrome, or pronounced intervertebral disc syndrome with 
persistent symptoms and little intermittent relief.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent 
disability rating for PTSD have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2007).

2. The criteria for a rating in excess of 40 percent for the 
veteran's lumbosacral spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2007); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In November 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide, or ask the VA to obtain for 
his increased rating claims.  In October 2006, the veteran 
was notified that disabilities are rated on the basis of 
diagnostic codes and was told of the need to present evidence 
to meet the rating criteria and to establish an effective 
date of an award.  This correspondence indicated that 
evaluations are based on the ratings schedule and assigned a 
rating between 0 and 100 percent, depending on the relevant 
symptomatology.  It instructed the veteran to tell VA about, 
or give VA, any medical or lay evidence demonstrating the 
current level of severity of his disability and the effect 
that any worsening of the disability has had on his 
employment and daily life.  It specifically listed examples 
of such evidence, such as on-going treatment records, Social 
Security Administration determinations, statements from 
employers as to job performance, lost time, or other 
pertinent information, and personal lay statements.  Although 
the notice letters postdated the initial adjudication (which 
predates the enactment of the duty to notify and assist), no 
prejudice resulted as the claims were subsequently 
readjudicated without taint from the prior decision after 
each letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

The specific rating criteria for evaluating the disabilities 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the veteran in the October 1998 
and the September 2005 Supplemental Statement of the Case.  
Although the veteran was not sent an independent letter 
providing notice of this information, the record indicates 
that no prejudice resulted.  The claims were readjudicated 
after the notice was provided, the veteran was able to 
effectively participate extensively in the appeals process, 
and the veteran had ample time to submit evidence.  The 
evidence indicates that the veteran was fully aware of what 
was necessary to substantiate the claims.  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claims for benefits, such as 
obtaining medical records, providing VA examinations, and 
providing a personal hearing.  The evidence does not suggest 
that there is any outstanding relevant information.  
Consequently, the Board finds that the duty to notify and 
assist has been met.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

PTSD 

For historical purposes, it is noted that service connection 
was established by the RO in a September 1995 decision, based 
on evidence indicating a link between a diagnosis of PTSD and 
service.  The veteran's service-connected PTSD is currently 
evaluated as 70 percent disabling under Diagnostic Code 9411.  
He contends that a higher rating is warranted.

DC 9411 provides a 100 percent rating for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

VA treatment and examination records dating through June 2008 
report that the veteran is casually dressed and groomed with 
orientation to time, place, and person, no gross physical 
abnormalities, unimpaired cognitive functioning, unimpaired 
motor function, full affect, good eye contact, well-
articulated speech, no thought disorder, no suicidal or 
homicidal ideation, and fair to good insight and judgment.  
The records also report that the veteran has a lady friend 
and that he is active in his grandchildren's lives  

The records also consistently report that the veteran has 
paranoid thinking, difficulty getting along with people, 
irritability, angry outbursts, and sleep disturbance.  
Additionally, the veteran has auditory hallucinations and 
that the veteran was admitted to VA hospitals due to 
increased auditory hallucinations in February, March, and 
August 2001.  The veteran has reported that his auditory 
hallucinations include voices telling him names of people to 
kill, but the records consistently indicate the veteran's 
negative history of intent or plan to follow these 
instructions.  Finally, the medical evidence includes 
numerous findings that the veteran's PTSD renders him 
unemployable and that it impairs his occupational, social, 
and familial functioning.  The treatment records report 
global assessment of functioning (GAF) scores of 45 and 50, 
which correspond to findings of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

A December 2007 VA examination record reports that the 
veteran's concentration appeared intact; he was fully 
oriented, coherent, and spoke in a normal tone and rate; and 
he was casually dressed, clean, alert, and well-groomed.  The 
veteran presented himself with a sense of expectancy and 
brightness and cooperativeness, with good eye contact.  He 
had no unusual motor activity, and thought process was goal 
directed.  The veteran reported daily auditory hallucinations 
and depressive feelings "from time to time" and denied 
panic attacks.  Affect was "such that he is a pleasant 
individual who sometimes has an inappropriate smile and 
laughter, who in the fact of his many difficulties appears to 
be trying to have a lighthearted approach to things such that 
he presents himself with some major inconsistencies of affect 
as it relates to his thought content."  Cognitive 
functioning was grossly intact with a history of 
forgetfulness at times.  Insight and judgment were intact.  
The veteran indicated that he was generally socially isolated 
though he did spend time with his grandchildren, helping them 
with their homework and other things.  The examiner stated 
that based on the veteran's history of consistent difficulty 
interacting with people, distrust, anxiety, paranoid thinking 
and hallucinatory experiences, the veteran was unemployable.  
Additionally, he had a major impairment of social and 
interpersonal relationships.  The examiner stated that the 
veteran was able to perform his activities of daily living 
well, however, and to spend time with his grandchildren, 
daughter, and fiancee.  Based on a review of the record and 
examination, the examiner assigned a GAF of 40, which 
corresponds to some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  

The veteran provided testimony at a Board hearing in June 
2008.  He testified that he was able to do his own shopping, 
though his symptoms, particularly his auditory 
hallucinations, were exacerbated when in stores.  The veteran 
also testified that he had not been seeing his grandchildren 
as often recently due to a strained relationship with his 
daughter.  The veteran reported that he had been going to 
group every day and that he had worked in an incentive work 
therapy program and vocational rehabilitation program, but he 
was unable to continue working due to the auditory 
hallucinations, anger management difficulties, and emotional 
outbursts.  

Based on a review of the record, the Board finds that an 
increased rating is not warranted as the evidence does not 
indicate that the veteran's PTSD results in total impairment.  
The records contain no findings of total impairment, and the 
reported symptoms do not approximate the disability picture 
created by the 100 percent rating.  There is no evidence of 
gross impairment in thought processes, memory, or speech; 
disorientation to time, person, or place; inability to 
perform activities of daily living; total isolation; loss of 
contact with reality; or grossly inappropriate behavior, or 
that he poses a persistent risk of hurting himself or others.  

Although the veteran testified that his relationship with his 
daughter was strained, he does, from a review of the 
evidence, maintain some effective relationships, particularly 
with his grandchildren and a lady friend.  Although these 
relationships are no doubt affected by the manifestations of 
the veteran's psychiatric disability, this is reflected in 
the 70 percent evaluation assigned (and social impairment is 
clearly not total).  

Additionally, the Board notes that the reported GAF scores, 
which generally range from 40 to 60 with the majority at 45 
and 50, indicate findings of less than total impairment.  
Finally, although the evidence includes findings of paranoid 
thinking and persistent hallucinations, the records indicate 
that the veteran has been able to control his behavior and 
maintain contact with reality so that the hallucinations do 
not render him completely impaired.  Based on the foregoing, 
the Board finds that the disability picture contemplated by 
the 100 rating is not met; consequently, a higher rating is 
denied.

Lumbar Spine

For historical purposes, it is noted that service connection 
was established by the RO in a November 1972 decision, based 
on in-service injuries and treatment.  A 40 percent 
evaluation is currently assigned.  The veteran contends that 
a higher rating is warranted.  

During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities.  The first regulatory change affected only the 
rating criteria for intervertebral disc syndrome.  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment was 
effective September 23, 2002.  Id.  The regulations regarding 
diseases and injuries to the spine, to include intervertebral 
disc syndrome, were again revised effective September 26, 
2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 2003); 69 Fed. Reg. 
32449-32450 (June 10, 2004.  VA's Office of General Counsel 
(OGC) has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000.  What remains unclear, however, is whether 
the "old" criteria can be applied prospectively, although the 
OGC, in VAOPGCPREC 7-2003 seems to indicate (this opinion is 
not entirely clear) that VA is no longer obligated to apply 
superseded rating schedule provisions prospectively for the 
period subsequent to the issuance of the revised rating 
criteria.  In any event, and given the confusing nature of 
this opinion, the Board, in giving the veteran all due 
consideration, will apply the old criteria prospectively.

A March 1998 VA examination record reports that the veteran 
had no paralumbar spasm, good gluteal tone, and a straight 
spine.  There was no reflex, sensory, or motor deficit in the 
lower extremities and no weakness in the lower extremities.  
He had good heel and toe rising and a negative straight leg 
raising test.  He was able to flex to 90 degrees, lateral 
bend to 40 degrees, and extend to 20 degrees with no pain.  
The examiner assessed the veteran with mild chronic lumbar 
strain.  

A November 2004 VA examination record reports the veteran's 
history of having no pain, radiation, or flare-ups of his 
back since receiving a nerve block.  The examiner noted that 
the veteran had full range of motion with no muscular 
weakness or sensory deficit, and there was no history of 
incapacitating episodes.  The veteran also had normal deep 
tendon reflexes, normal straight leg raising, Patrick, and 
Braggard tests were normal, and no muscle spasm.  The 
examiner assessed the veteran with chronic low back pain with 
spinal stenosis.  

A December 2007 VA examination record reports the veteran's 
history of receiving a spinal nerve block in October 2006, 
which improved pain levels for about 3 months.  The veteran 
denied a history of incapacitating episodes, incontinence, 
paresthesias, leg or foot weakness, and radiating pain but 
reported a history of weakness, fatigue, spasm, pain, and 
left posterior upper leg numbness.  The examiner noted that 
the veteran's spinal posture, spinal curvature, and gait were 
normal, and there was no objective evidence of ankylosis, 
spasm, atrophy, or weakness.  There was objective evidence of 
tenderness, pain with motion, and guarding.  Muscle tone was 
normal, and there was no evidence of abnormal sensation or 
reflex deficit.  The veteran was able to flex to 90 degrees, 
extend to 30 degrees, and lateral rotate and flex to 30 
degrees bilaterally with pain on motion and after repetition.  
The examiner diagnosed the veteran with moderate lumbosacral 
degenerative disc disease and moderate spinal stenosis with 
mild left leg radiculopathy.  

Generally, the VA treatment records, which date through June 
2008, report findings consistent with the VA examinations, 
notably also indicating normal neurologic findings, full 
muscle strength in bilateral lower extremity, and no findings 
of spinal abnormality, spasm, or ankylosis.  The records also 
indicate that the veteran receives periodic epidural steroid 
injections and then, more recently, periodic nerve blocks, 
most recently in May 2008, which provide him with temporary 
relief.  

At his personal hearing, the veteran indicated that his back 
disability results in chronic pain, with temporary relief 
after receiving nerve blocks.  The veteran reported that his 
low back disability resulted in occupational impairment (for 
which the veteran has received a total disability rating for 
individual unemployability) and that sometimes "the pain is 
severe enough that [he] has to get off [his] feet and sit 
down and rest" several times a day.

The veteran is rated at 40 percent under the old Diagnostic 
Code (DC) 5293 for his lumbar spine disability.  The old 
criteria provide a higher rating for ankylosis or pronounced 
IDS with persistent symptoms and little intermittent relief.  
The record is absent any findings or complaints of ankylosis, 
and although the veteran's range of motion is now limited by 
pain, it is not so limited as to be analogous to ankylosis, 
including after repetition.  See DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  Additionally, there is no evidence of 
pronounced IDS with little intermittent relief.  The VA 
examinations report the veteran's history of no 
incapacitating episodes, and the records generally report the 
veteran is neurologically normal with no reflex or sensory 
deficit and no findings of spasm.  Additionally, there is no 
finding of "pronounced" IDS and the medical evidence 
indicates that intermittent relief is provided by the 
provision of nerve blocks.  Consequently, a rating in excess 
of 40 percent is not warranted under the old criteria.

The new criteria provide ratings in excess of 40 percent for 
ankylosis or incapacitating episodes, defined as an episode 
requiring physician-prescribed bed rest and medical 
treatment, having a total duration of at least 6 weeks during 
the past 12 months.  As stated above, the evidence includes 
no findings of ankylosis, and there is no evidence of doctor-
prescribed bedrest.  Consequently, a rating in excess of 40 
percent is not warranted under the "new" criteria.  
Additionally, based on the absence of findings of any 
neurological abnormality, a separate rating, as provided by 
the General Rating Formula of the Spine, Note (1), is not 
available.  Consequently, a rating in excess of 40 percent 
for a lumbar spine disability is not warranted under either 
the old or new criteria.  

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the veteran's 
disability is essentially manifested by pain.  The Board 
finds that a 40 percent disability rating considers the 
veteran's functional loss, pain, and weakness resulting from 
his lumbosacral spine disability.

ORDER

A rating in excess of 70 percent for PTSD is denied.

A rating in excess of 40 percent for a lumbar spine 
disability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


